DETAILED ACTION
The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on February 24, 2022 for application 15986641.
	
Acknowledgements

Claim 5 is canceled.
Claims 1, 3-4, 6-7, 16, 18 and 20 are pending.
Claims 1, 3-4, 6-7, 16, 18 and 20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/24/2022 has been entered.

Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that Downs fails to teach, suggest, or disclose encrypting the usage rights with a key and sending the encrypted usage rights to an agent. Examiner respectfully disagrees and will clarify how Column 24 of Downs is being interpreted. Primarily, the transaction SC(s) 640 includes a unique Transaction ID, the purchaser's name, the Public Key 661 of the End-User Device(s), and the Offer SC(s) 641 associated with the purchased Content. The transaction data is encrypted with the public key and the transaction (SC) with the offer SC obtains license authorization from the agent which is the clearinghouse via an order SC. The order SC comprises an encrypted symmetric key and store usage conditions, from the Offer SC(s) 641, the encrypted Transaction Data 642 from the Transaction SC(s) 640, and the encrypted Application ID 551 from the End User Device(s) 109. The encrypted usage rights are received by the agent for license authorization. In other terms, the user received an encrypted Offer SC, sends an encrypted Order SC (which includes usage conditions from the Offer SC) and receives an encrypted License SC.
Applicant also argues that Downs fails to teach, suggest, or disclose decrypting the modified encrypted usage rights to produce decrypted modified usage rights and sending the decrypted modified usage rights back to the agent. Examiner respectfully 
Lastly, Applicant argues that Tsai fails to teach, suggest, or disclose verifying that the extracted usage rights (extracted from the decrypted modified usage rights in limitation (d)) are same as the usage rights included in the license. Examiner respectfully disagrees as Examiner believes Tsai sufficiently discloses verifying, at the user device, that the extracted usage rights are same as the usage rights included in the license. Firstly, Examiner interpreted this as a computer has two different licenses and it has to make sure or verify they are both compatible (where the license for application A includes a list of applications that are allowed to run with A). Hence, Tsai discloses in paragraphs ¶0066-¶0067, ¶0069 that the licenses associated with each module are examined for compatibility and limitations based according to each module, and the compatibility and limitations of the modules are examined relative to each other or the licenses compared within the module are determined to either be compatible or potentially incompatible.
Applicant’s arguments are moot under new grounds of rejection.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 6,226,618 B1) in view of Garcia (US 7,178,033 B1) in view of Ford et al. (US 10,484,168 B2) in further view of Tsai et al. (US 2006/0288421 A1)
Regarding Claims 1 and 16, Downs discloses a method for distributing and enforcing a license for content to be consumed according to conditions defined by usage rights included in the license, the method comprising:
[encrypting, at a user device, the usage rights with a key that is unique to a user who owns the user device] using [a homomorphic encryption] and sending the encrypted usage rights to an agent (Col. 23 lines 57-67, Col. 24 lines 5-14)
wherein the agent performs a [homomorphic operation] on the encrypted usage rights with a [nonce] to produce modified encrypted usage rights (i.e. The nonce referred to in Downs is the public key) (Col. 24 lines 34-47)
receiving, at the user device, the modified encrypted usage rights from the agent (Col. 24 lines 48-49)
decrypting, at a user device, the modified encrypted usage rights to produce decrypted modified usage rights and sending the decrypted modified usage rights back to the agent (Col. 24 lines 48-58)
extracting, at the user device, usage rights from the decrypted modified usage rights by performing an operation that is [reverse of the homomorphic operation] with the [nonce] (Col. 24 lines 48-58)
Downs does not disclose encrypting, at a user device, the usage rights with a key that is unique to a user who owns the user device.
Garcia however discloses encrypting, at a user device, the usage rights with a key that is unique to a user who owns the user device (Col. 6 lines 35-37, Col. 7 lines 31-33, Col. 10 lines 29-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium of Downs to include encrypting, at a user device, the usage rights with a key that is unique to a user who owns the user device, as disclosed in Garcia, in order to provide security to digital assets at all times in an inter/intra enterprise environment (see Garcia Col. 2 lines 54-57).
Downs in view of Garcia does not disclose: wherein the nonce is a pseudo-random number used only once during communication between the user and the agent, homomorphic encryption, homomorphic operation and reverse of the homomorphic operation. 
Ford however discloses: 
- wherein the nonce is a pseudo-random number used only once during communication between the user and the agent (¶0041, ¶0042, ¶0059)
- homomorphic encryption, homomorphic operation and reverse of the homomorphic operation (¶0064, ¶0068, ¶0078).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium of Downs in view of Garcia to include using a homomorphic encryption, homomorphic operation and reverse of the homomorphic operation, as disclosed in Ford, in order to provide a system that facilitate computations that are publicly defined while assuring the confidentiality of the input data provided using homomorphic encryption (see Ford ¶0031).

The combination of Downs, Garcia and Ford does not disclose verifying, at the user device, that the extracted usage rights are same as the usage rights included in the license.
Tsai however discloses:
- verifying, at the user device, that the extracted usage rights are same as the usage rights included in the license (¶0066-¶0067, ¶0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium of Downs, Garcia and Ford to include verifying that the extracted usage rights are same as the usage rights included in the license, as disclosed in Tsai, in order to provide a method for reviewing general public licenses to determine compatibility between the first license and the second license based on matching the first status and the second status (see Tsai ¶0004).

Regarding Claims 3 and 18, Downs discloses receiving, at the user device, the content to be consumed according to the usage rights when the verification is made (Col. 24 lines 34-47).
Regarding Claim 4, Downs discloses wherein the content is received by an application a mobile device owned by the user (Col. 11 lines 30-40, Col. 24 lines 5-8).
Regarding Claim 6, Garcia discloses self-generating, at the user device, the key by the user (Col. 6 lines 35-37, Col. 7 lines 31-33, Col. 10 lines 29-39).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Downs, Garcia, Ford and Tsai and in further view of Smith et al. (US 2016/0381405 A1)
Regarding Claims 7 and 20, the combination of Downs, Garcia, Ford and Tsai does not disclose wherein the homomorphic operation includes Advanced Encryption Standard Counter (AES-CTR) mode and exclusive OR (XOR).
Smith however discloses wherein the homomorphic operation includes Advanced Encryption Standard Counter (AES-CTR) mode and exclusive OR (XOR) (¶0117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium of Downs, Garcia, Ford and Tsai to include wherein the homomorphic operation includes Advanced Encryption Standard Counter (AES-CTR) mode and exclusive OR (XOR), as disclosed in Smith, in order to provide a technology that can enable licensing of one or more segments of source content, without the need for a license to the entirety of the source content (see Smith ¶0001).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685